DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 was filed after the mailing date of the Notice of Allowance on 3/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, & 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gee et al. (US Pub. No. 2014/0005681 A1).
Regarding claim 1, Gee et al. disclose an ultrasonic surgical instrument (Fig. 68; paragraph [0224]), comprising:(a) an end effector 1202 (Fig. 68; paragraph [0224]) including an ultrasonic blade 1220 (Fig. 68; paragraph [0224]); (b) a shaft assembly 1003 (Fig. 68; paragraph [0224]) proximally extending from the end effector 1202 and defining a longitudinal axis, wherein the shaft assembly 1003 includes: (i) an articulation section (shown in Fig. 69A - paragraph [0225]; articulation sections are also discussed throughout the disclosure) configured to articulate from a straight configuration to an articulated configuration to thereby deflect the end effector 1202 relative to the longitudinal axis, and (ii) an acoustic waveguide 1212 having a flexible waveguide portion (discussed in paragraph [0189]) positioned within the articulation section (shown in Fig. 69A) and a distal waveguide portion acoustically connected to the ultrasonic blade 1220 (connection of distal portion of waveguide 1212 and blade 1220 discussed in paragraph [0225]); and (c) a body assembly 1204 (Fig. 68) proximally extending from the shaft assembly 1003, including: (i) a housing 1001 (Fig. 68), and (ii) a shiftable transducer assembly 1208, 1210 (paragraph [0224] & Fig. 68) secured to the acoustic waveguide 1212 and configured to generate an ultrasonic energy, wherein the shiftable transducer assembly 1208, 1210 is movably mounted relative to the housing 1001 and configured to accommodate deflection of the end effector 1202 (end effector 1202 is moved distally along with the transducer 1208, and when incorporating the articulatable shaft portion of Fig. 69A, the movement of the end effector would also embody deflection to).  
Regarding claim 5, Gee et al. further disclose wherein the shaft assembly 1003 further includes a proximal shaft portion and a distal shaft portion, wherein the proximal shaft portion defines the longitudinal axis (portion connecting to the transducer assembly 1208, 1210 - Fig. 68), and wherein the distal shaft portion supports the end effector 1202 distally extending therefrom (Fig. 68; paragraph [0224]).  
Regarding claim 6, Gee et al. further disclose wherein the acoustic waveguide 1212 and the ultrasonic blade 1220 collectively define a constant longitudinal length (no change in length occurs in these elements during operation thereof - Fig. 68 & paragraph [0224]).  
Regarding claim 7, Gee et al. further disclose wherein the body assembly 1204 further includes an active system actuator 612, 1206 (Fig. 68; paragraph [0224]) connected to the shiftable transducer assembly 1208, 1210  and configured to selectively move the shiftable transducer assembly 1208, 1210 relative to the housing 1001 (Fig. 68; paragraph [0224]).  
Regarding claim 8, Gee et al. further disclose wherein the active system actuator 612, 1206 is configured to selectively move the shiftable transducer assembly 1208, 1210 relative to the housing 1001 independent of articulation of the articulation section (actuator 612, 1206 does not control articulation; paragraph [0224]).  
Regarding claim 15, Gee et al. further disclose wherein the body assembly further includes a robotic driven interface 1214 (Fig. 68) configured to connect to a robotic drive for robotically controlling articulation of the articulation section.  
Regarding claim 16, Gee et al. disclose an ultrasonic surgical instrument (Fig. 68), comprising: (a) an end effector 1202 (Fig. 68), including: (i) clamp arm 1222 (Fig. 68) configured to selectively move from an open position toward a closed position, and (ii) an ultrasonic blade 1220 (Fig. 68) longitudinally fixed relative to the clamp arm 1222 in a predetermined longitudinal position, -36-END9 l64USNP2 (b) a shaft assembly 1003 (Fig. 68; paragraph [0224]) proximally extending from the end effector 1202 wherein the shaft assembly 1003 includes: (1) a proximal shaft portion defining a longitudinal axis (portion connecting to the transducer assembly 1208, 1210 - Fig. 68), (ii) a distal shaft portion supporting the end effector 1202 distally extending therefrom (Fig. 68; paragraph [0224]), (iii) an articulation section positioned between the proximal and distal shaft portions (shown in Fig. 69A - paragraph [0225]; articulation sections are also discussed throughout the disclosure), wherein the articulation section is configured to articulate from a straight configuration to an articulated configuration to thereby deflect the end effector relative to the longitudinal axis, (iv) an acoustic waveguide 1212 (Fig. 68; paragraph [0224]) having a distal waveguide portion, a proximal waveguide portion and a flexible waveguide portion (discussed in paragraph [0189]) positioned within the articulation section (shown in Fig. 69A), wherein the distal waveguide portion is acoustically connected to the ultrasonic blade 1220 (Fig. 68): and (c) a body assembly 1204 (Fig. 68) proximally extending from the shaft assembly 1003, including:(1) a shiftable transducer assembly 1208, 1210 secured to the proximal waveguide portion on the longitudinal axis and configured to generate an ultrasonic energy, (ii) a system actuator 612, 1206 (Fig. 68 & paragraph [0224]) connected to the shiftable transducer assembly 1208, 1210 and configured to translate the shiftable transducer assembly 1208, 1210 along the longitudinal axis to maintain the predetermined longitudinal position of the ultrasonic blade 1220 relative to the clamp arm 1222 in the straight configuration and the articulated configuration (paragraph [0224]).  
Regarding claim 17, Gee et al. further disclose wherein the acoustic waveguide 1212 and the ultrasonic blade 1220 define a constant longitudinal length in the straight configuration and the articulated configuration (flexing of the flexible waveguide to accommodate deflection is not considered to have an effect on the longitudinal length thereof, so it is considered that the waveguide and blade would maintain their longitudinal lengths through deflection).  
Regarding claim 18, Gee et al. further disclose wherein the body assembly 1204 further -37-END9 164USNP2includes a robotic driven interface 1214 configured to connect to a robotic drive for robotically controlling articulation of the articulation section (paragraphs [0079] & [0224]-[0226]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US Pub. No. 2014/0005681 A1).
Regarding claim 9, Gee et al. fail to further disclose wherein the active system actuator has a translatable rack gear secured relative to the shiftable transducer assembly, and wherein the translatable rack gear is configured to be selectively driven to thereby selectively translate the shiftable transducer assembly for translating the acoustic waveguide relative to the articulation section.  However, Gee et al. disclose the opposite configuration of translatable rack gear and actuator, where the translatable rack gear is on the transducer assembly and the actuator is a gear member 1206.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gee et al.’s actuation system to shift the transducer assembly such that the rack gear 1210 is part of the active system actuator and gear 1206 is part of the transducer assembly since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, or suggest the method of claim 20 to include moving a shiftable transducer assembly to longitudinally urge an acoustic waveguide relative to an articulation section of a shaft assembly of the ultrasonic surgical instrument, in combination with the remaining steps of the method as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-4, 10-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the prior art fails to further disclose, teach, or suggest wherein the shiftable transducer assembly is further configured to move the acoustic waveguide relative to the shaft assembly while articulating the articulation section from the straight configuration to the articulated configuration; regarding claim 3, the prior art fails to further disclose, teach, or suggest wherein the shiftable transducer assembly is configured to move upon articulation of the articulation section to thereby move the acoustic waveguide relative to the articulation section and maintain the ultrasonic blade in the predetermined longitudinal position relative to the clamp arm; regarding claim 10, the prior art fails to further disclose, teach, or suggest wherein the body assembly further includes a passive system actuator connected to the shiftable transducer assembly and configured to enable movement of the shiftable transducer assembly relative to the housing; and regarding claim 19, the prior art fails to explicitly disclose, teach, or suggest wherein the shiftable transducer assembly is in a proximal position on the longitudinal axis while the articulation section is in the straight configuration, and wherein the shiftable transducer assembly is in a distal position on the longitudinal axis while the articulation section is in the articulated configuration.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 28, 2022